Citation Nr: 0910579	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran  served on active duty from August 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hearing loss and tinnitus.

The Veteran  testified before the undersigned at a 
videoconference hearing in March 2008.  A transcript of the 
hearing is of record.  

The Board remanded this case for additional development in an 
April 2008 decision.  The requested development has been 
completed.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have manifested 
during active duty service or within one year of separation; 
and a current hearing loss disability is not related to 
service.

2.  Tinnitus is not shown to have manifested during active 
duty service or within one year of separation; and a current 
hearing loss disability is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service; 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran  status; 
(2) existence of a disability; (3) a connection between the 
Veteran 's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided the Veteran with VCAA-required notice regarding 
his service connection claim, in correspondence sent in 
August 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claim, and identified his 
duties in obtaining information and evidence to substantiate 
his claim.  This letter also provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claimed disabilities.  

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records, post-
service and VA and private medical treatment records.  In his 
claim received in March 2006, the Veteran reported treatment 
for hearing loss and tinnitus at an unspecified office in 
Newark, New Jersey in 1975.  He has not further identified 
this office or provided a release for VA to seek records of 
this treatment.  VA is only obligated to seek records of 
treatment that are adequately identified and for which 
necessary releases have been submitted.  38 U.S.C.A. 
§ 5103A(b)(1), (c)(2), (3); 38 C.F.R. § 3.159(c)(1)(i)(ii), 
(2)(i) (2008).

The Veteran was also afforded a VA examination in connection 
with his claim.  As discussed below that examination does not 
reflect consideration of a complete history or that the 
Veteran's current reports of history were taken into account.  
There is also, however, no competent and credible evidence 
that the disability may be linked to service.  See 
38 U.S.C.A. § 5103A(d) (West 2002) (providing that VA is 
required to provide an examination when there is evidence 
that a claimed condition may be related to service).

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Finally, certain chronic diseases, including organic diseases 
of the nervous system, may be presumed to have been incurred 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection will be conceded for such diseases if 
adequately identified in service and at any time thereafter.  
38 C.F.R. § 3.303(b).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Factual Background & Analysis

The Veteran's DD 214, certificate of discharge from service, 
reflects a military occupational specialty (MOS) of 1141, 
Utilities Man.  Service treatment records show that the 
Veteran's hearing was normal upon entering service.  There is 
no record of complaint or treatment for hearing loss or 
tinnitus in service.  A July 1970 separation examination 
included forced whisper voice tests results of 15/15.  
Tinnitus was not noted.

A post-service private audiogram dated in January 2004, shows 
normal hearing in the right (AD) ear through 2000 Hertz (Hz), 
sloping to a mild sensorineural hearing loss from 3000 to 
8000 Hz.  In the left (AS) ear, there was profound 
sensorineural hearing loss.  A note on this report indicated 
the Veteran had had known partial left ear hearing loss for 
30 years, with sudden complete left ear hearing loss 11 days 
ago.  An audiogram appeared to show hearing loss as defined 
by VA in the left, but not right ear.

VA outpatient treatment records include a February 2004 MRI 
report which revealed that there was no abnormality referable 
to the seventh or eighth nerve complexes bilaterally.  
Additional records reflect bilateral hearing loss.

In his claim for VA benefits received in March 2006, the 
Veteran reported that hearing loss in the left ear and 
tinnitus had begun in 1971, and that he had begun treatment 
in 1975, at an office in Newark, New Jersey.  He did not 
report hearing loss in the right ear.

The Veteran  was afforded a VA audiological examination in 
October 2006.  His claims file was reviewed by the examiner, 
who noted that the enlistment physical showed hearing within 
normal limits bilaterally.  The examiner further noted that 
while the separation physical showed forced whisper voice 
test results of 15/15, this test was not ear or frequency 
specific and did not rule out a mild or high frequency 
hearing loss.  However, the service treatment records were 
negative for complaints of hearing loss or tinnitus.  

The Veteran endorsed significant noise exposure while in 
military service, reporting that his dorm was 300 yards away 
from the flight line and that he was exposed to artillery 
fire during the Vietnam War without any hearing protection.  
He stated that the bilateral hearing loss began in service; 
and the profound left ear hearing loss occurred suddenly in 
December 2003, at which time he was evaluated by an 
otolaryngologist and treated with steroids.  He also reported 
constant bilateral tinnitus that began during military 
service, but became more noticeable following the sudden left 
ear hearing loss in December 2003.  He denied any post-
service occupational or recreational noise exposure.  

Following a complete audiological evaluation, the examiner's 
findings were: constant tinnitus, bilaterally; normal hearing 
in the right ear through 2000 Hertz (Hz), becoming a moderate 
sensorineural hearing loss through 4000 Hz; and a profound 
sensorineural hearing loss in the left ear.  Word recognition 
was 98 percent in the right ear and 0 percent in the left 
ear.  

The examiner opined that based on the history of sudden left 
ear hearing loss in December 2003, left ear hearing loss was 
not due to military noise exposure.  She indicated that there 
was no evidence in the medical records showing right ear 
hearing loss or bilateral tinnitus were incurred in or 
aggravated by military service.  In addition, there was no 
record of hearing loss or tinnitus to a compensable degree 
within one year following discharge from service.  Therefore, 
the examiner opined that due to the lack of evidence, the 
right ear hearing loss and bilateral tinnitus were not due to 
military noise exposure.

At a hearing in March 2008, the Veteran testified that his 
military duties were that of an electrician.  He stated that 
while in Vietnam his living quarters were close to the flight 
line.  He was not issued any hearing protection because he 
did not work directly on the flight line.  He also indicated 
there was noise exposure from out-going artillery fire and 
incoming rockets.  Finally, he testified stated that he first 
noticed the hearing loss and tinnitus after service, in 1973.

The Board notes that there is no objective record of acute 
ear trauma, hearing loss, or tinnitus in service.  Yet, based 
on the Veteran's testimony, which is considered credible, the 
record supports a finding that he had military noise 
exposure.  

The difficulty with the Veteran's case though, is that there 
is no contemporaneous record of complaint or clinical 
treatment of hearing loss tinnitus until 2004; nearly 34 
years after his discharge from service.  

The Veteran is competent to report a continuity of symptoms 
beginning in service, but he has not consistently done so.  
His claim for benefits and his hearing testimony are to the 
effect that he first noted symptoms a year or more after 
service.  These statements contradict the history he reported 
to the VA examiner.  The initial evaluation in January 2004, 
does not report a history of right ear hearing loss or 
tinnitus, and the report of a 30 year history of left ear 
hearing loss would place the onset of symptoms several years 
after service.  Given these contradictions, the report to the 
VA examiner of a continuity of symptoms since service does 
not appear to be credible.

The absence of evidence of treatment for or complaints of 
disability for many years after service provides negative 
evidence against a claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The only medical opinion of record is that of the VA medical 
examiner who concluded that the sudden left ear hearing loss, 
right ear hearing loss, and bilateral tinnitus were not due 
to military noise exposure.  There is no other medical 
evidence or opinion in the record to refute this opinion.

There are problems with the medical opinion in that it did 
not consider the reports of left ear hearing loss prior to 
the sudden loss in 2004, and arguably relied on the absence 
of service medical records without consideration of the 
Veteran's reports.  There is however, no credible and 
competent evidence linking the claimed hearing loss and 
tinnitus to service.

As the current bilateral hearing loss and tinnitus were not 
shown to a compensable degree within one year of separation 
from service, service connection may not be presumed.  
38 C.F.R. § 3.307, 3.309.  Even if the Veteran's report of 
hearing loss symptoms in 1971 was accepted as showing 
symptoms within one year of service, there is no evidence 
that the hearing loss was present to a compensable degree 
within one year of service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran 
's claims, that doctrine is not applicable in this appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


